Exhibit 4.1 Binding Term Sheet for Issuance of Principal Solar, Inc. Series A Convertible Redeemable Preferred Stock May 6 , 2015 This Binding Term Sheet (the “ Agreement ”) sets forth the general terms and conditions of the purchase by SMCDLB, LLC, a Georgia limited liability company (“ Purchaser ”), of the Preferred Shares (defined below). This Agreement is intended to be, and is, binding on the parties hereto (“ Parties ”), subject only to the good faith negotiation and execution of definitive Transaction Documents (defined below), and the Parties agree to execute the Transaction Documents as expeditiously as possible, and no later than May 12, 2015. ***ALL SHARE COUNTS AND PER SHARE AMOUNTS HAVE BEEN ADJUSTED HEREIN TO REFLECT THE MAY 6, 2015, 1: 4 REVERSE SPLIT.*** Issuer: Principal Solar, Inc. (the “ Company ”) Purchaser: SMCDLB, LLC, a Georgia limited liability company (the “ Purchaser ”) Type of Security The Company’s Series A Preferred Stock (the “ Preferred Shares ”) Initial Purchase Company hereby agrees to sell, and Purchaser hereby agrees to purchase, 250,000 Series A Preferred Shares for a purchase price of $1,000,000 (the “ Initial Purchase Price ”), with Purchaser’s funding of such purchase to occur on or before May 6, 2015 (the “ Initial Purchase Date ”). Secondary Purchase Purchaser shall purchase an additional 250,000 Series A Preferred Shares for a purchase price of $1,000,000, on the date (the “ Secondary Purchase Date ”) upon which BOTH of the following conditions are met: (a) notification of the "effectiveness" of the Company’s Registration Statement regarding its current offering on Registration Statement 333-203075 (the “
